Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 10-11, filed 1/24/2017, with respect to the rejection(s) of claim(s) 1, 4-5, 11, 14-15 under Kim have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of He.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 11, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kosakowski et al., US Publication No. 20140376600 filed on June 19, 2013 in view of Seki et al, US Publication No. 20040233871 filed on June 17, 2004, and further in view of He et al., US Publication No. 20170134966 filed on January 24, 2017. 

“the operation method including: receiving a plurality of wireless signals from a plurality of beams by the antenna array;” [see paragraph 0014].  Paragraph 0014 recites “determining one or more radio channel estimates from received signals;” Received signals correspond to “plurality of wireless signals.”
“measuring a plurality of wireless signal quality of the wireless signals by the processing unit;” [see paragraph 0014].  Paragraph 0014 recites determining “one or more radio channel estimates.”  
“determining a target wireless signal quality among the plurality of wireless signal quality by the processing unit;” [see paragraph 0014].  Paragraph 0014 recites “fulfilling an optimisation criterion based on the one or more radio channel estimates.”  The optimization criterion corresponds to “ target wireless signal quality.”
“and controlling, by the processing unit, the antenna array to send to a current service sector beam of the beams a preferred sector beam transmission time index” [see paragraph 0014].  Paragraph 0014 recites “and transmitting a precoding matrix indicator `PMI` based on the selected precoding index.”
It should be noted however that Kosakowski does not teach “An operation method for a user equipment (UE) wireless coupled to a plurality of sectors,”
“selecting, among the sectors, a beam emitting the target wireless signal quality as a preferred sector beam by the processing unit;” 
“and a beam scan sequence ID corresponding to the target wireless signal quality.”
On the other hand, Seki teaches “An operation method for a user equipment (UE)” [see Figure 1, item 54] “wireless coupled to a plurality of sectors,” [see Figure 1, items 51, 52].
of all active sets.  The mobile station 54 reports the ID-number of the base station having the best quality to the base station by way of the cell selection information.  The selected base station (the primary cell) transmits a data signal to the mobile station.”  The active sets corresponds to the sectors.  
 “as a preferred sector beam by the processing unit;” [see Figure 1, item 54e].
“and a beam scan sequence ID corresponding to the target wireless signal quality.” [see paragraph 0097].  Paragraph 0097 recites “The mobile station 54 reports the ID-number of the base station having the best quality to the base station by way of the cell selection information.” The ID number corresponds to “beam scan sequence ID.”
It would have been obvious to one of ordinary skill in the art to combine the teachings of Kosakowski with the teachings of Seki because Seki discloses a mobile station or user equipment as detailed in Figure 1, item 54 with Kosakowski’s received signals.  Further, Seki discloses an arrangement that is possible to avoid shortening of the antenna-weight measurement interval immediately after a base station is changed over by handover as detailed in paragraph 0029. 
It should be noted however that Kosakowski, Seki do not teach “wherein each of the beams has a beam ID and a beam scan sequence ID, the beam ID indicates an ID of the beam and the beam scan sequence ID indicates a scan sequence of the beam.” 
“the antenna array of the UE forms a plurality of UE beams; and based on the target wireless signal quality, the processing unit selects a preferred UE beam among the plurality of UE beams and the processing unit selects the preferred sector beam, wherein the target wireless signal quality is maximum among the plurality of wireless signal quality” 
“the transmission time index indicates a transmission sequence of the beam, each sector of the plurality of sectors has a beam configuration parameter referring to a corresponding beam scan arrangement for defining relationship between the beam ID, the transmission time index and the beam scan sequence ID of the beam.” 
“the beam configuration parameter refers to a corresponding beam scan arrangement” 
On the other hand, He teaches “wherein each of the beams has a beam ID and a beam scan sequence ID, the beam ID indicates an ID of the beam and the beam scan sequence ID indicates a scan sequence of the beam.” [see paragraph 0016].  Paragraph 0016 recites “in a tenth possible implementation manner, the synchronization sequence includes a sequence ID of the beam that is emitted by the base station to scan the T region; and the ID of the beam includes a cell sequence C_ ID, a sector sequence SEC_ ID, a space sequence S_ ID, and a time sequence T_ ID.”
“the antenna array of the UE forms a plurality of UE beams; and based on the target wireless signal quality, the processing unit selects a preferred UE beam among the plurality of UE beams and the processing unit selects the preferred sector beam, wherein the target wireless signal quality is maximum among the plurality of wireless signal quality” [see paragraph 109].  Paragraph 109 recites “Specifically, the processing module 60 may obtain, from an OFDM symbol of each beam signal, an ID of a beam corresponding to each synchronization sequence, and sequentially correlate a C_ID, a SEC_ID, an S_ID, and a T_ID that are in the ID of the beam. The selection module 70 may select, according to a correlation result that is obtained by means of processing by the processing module 60, a synchronization sequence whose correlation peak value is the largest, and set a beam corresponding to the synchronization sequence as the serving beam for the user equipment.”
“the transmission time index indicates a transmission sequence of the beam, each sector of the plurality of sectors has a beam configuration parameter referring to a corresponding beam scan arrangement for defining relationship between the beam ID, the transmission time index and the beam scan sequence ID of the beam.” [see paragraph 0016].  Paragraph 0016 recites “in a tenth possible implementation manner, the synchronization sequence includes a sequence ID of the beam that is emitted by the base station to scan the T region; and the ID of the beam includes a cell sequence C_ ID, a sector sequence SEC_ ID, a space sequence S_ ID, and a time sequence T_ ID.”
“the beam configuration parameter refers to a corresponding beam scan arrangement” [see paragraph 0016].  Paragraph 0016 recites “in a tenth possible implementation manner, the synchronization sequence includes a sequence ID of the beam that is emitted by the base station to scan the T region; and the ID of the beam includes a cell sequence C_ ID, a sector sequence SEC_ ID, a space sequence S_ ID, and a time sequence T_ ID.”
It would have been obvious to one of ordinary skill in the art to combine the teachings of Kosakowski, Seki with the teachings of He because He avoids a long waiting time for each user equipment, resulting in poor user experience when full coverage is implemented as detailed in paragraph 0004.

As to claims 3 and 13, Kosakowski teaches “the processing unit controls the antenna array to send to the current service sector beam the preferred sector beam transmission time index and the beam scan sequence ID via the selected preferred UE beam.” [see paragraph 0051].  Paragraph 0051 recites “FIG. 4 illustrates a first cluster of beams 410 with beam cluster index 0 consisting of beams 401, 402, 403 and 404 with beam indexes of n=0, 1, 2 and 3 respectively. These beams 401, 402, 403 and 404, correspond to the first four columns 430, 431, 432 and 433 of beam matrix B 420.”

As to claims 4 and 14, He teaches “the processing unit controls the antenna array to send all or a subset of the plurality of wireless signal quality to the preferred sector beam.” [see paragraph 109].  Paragraph 109 recites “Specifically, the processing module 60 may obtain, from an OFDM symbol of each beam signal, an ID of a beam corresponding to each synchronization sequence, and sequentially correlate a C_ID, a SEC_ID, an S_ID, and a T_ID that are in the ID of the beam. The selection module 70 may select, according to a correlation result that is obtained by means of processing by the processing module 60, a synchronization sequence whose correlation peak value is the largest, and set a beam corresponding to the synchronization sequence as the serving beam for the user equipment.”

As to claims 5 and 15, He teaches “a memory coupled to the processing unit for storing the measured plurality of wireless signal quality.” [see paragraph 109].  Paragraph 109 recites “Specifically, the processing module 60 may obtain, from an OFDM symbol of each beam signal, an ID of a beam corresponding to each synchronization sequence, and sequentially correlate a C_ID, a SEC_ID, an S_ID, and a T_ID that are in the ID of the beam. The selection module 70 may select, according to a correlation result that is obtained by means of processing by the processing module 60, a synchronization sequence whose correlation peak value is the largest, and set a beam corresponding to the synchronization sequence as the serving beam for the user equipment.”  The processing module corresponds to “memory.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH HASSAN whose telephone number is (571)270-3456.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH HASSAN/Examiner, Art Unit 2637                                                                                                                                                                                                        /DAVID C PAYNE/Supervisory Patent Examiner of Art Unit 2637